_../j § , §§ l » 0 Z
ln the matter of Case3 WR-75,351-02

Dan Flynn member of the legislative house of Texas and an officer of the Texas State
Guard. You had the duty to see that my rights were protected and you have failed to report
to the court of competent jurisdiction to insure my rights were protected and the 7th
amendment Court open. But you have failed to do so. lt is your duty to make sure that all
courts shall be open and to maintain their purity and efficiency.

"l\/lisprision of felony" is still an offense under United States federal law after being codified in
1909 under 18 U. _S_. C §_4:

W|ioever, having knowledge ofthe actual commission ofa felony cognizable by a court ofthe
United States, conceals and does not as soon as possible make known the same to somejudge or
other person in civil or military authorig under the United States, shall be fined under this title
or imprisoned not more than three years, or both.

Dan F|ynn l have made you aware of crimes against me that have been going on for
years and you have ignored me and the crimes

The Texas Legislators have the power of impeachment of corrupt and criminal l,_ \!
racketeering judges and officers of the Courts RECEl \ E'.D ll _
COURT OF CRll‘!llNAL APPEALS

ihis State of .Te)_415 U.S. 533.

'T'here is no discretion to ignore that lack ofjurisdiction."
Joyce v. US, 474 F2d 215. .;»_~; ' -

ir‘.i‘.~:"..‘_'_ "4_~\ » ~¢' »~~~j.;'

"The burden shifts to the court to prove jurisdiction .'v_ ;:;.~\,1
Rosemond v. Lambert, 469 F2cl 416.

"Court must prove on the record, all jurisdiction facts related to the
jurisdiction asserted." Lantana v. Hopper, 102 F2d 188; Chicago v. New Yorl49 P. 732.

"Jurisdiction is fundamental and a judgment rendered by a court that does
not have jurisdiction to hear is void ab initio."
In Re Application of Wyatt, 300 P. 132; Re Cavitt, 118 P2d 846.

"Thus, where a judicial tribunal has no jurisdiction of the subject matter on
which it assumes to act, its proceedings are absolutely void in the fullest
sense of the term." Dil|on v. Dil|on, 187 P. 27.

"A court has no jurisdiction to determine its own jurisdiction, for a basic issue
in any case before a tribunal is its power to act, and a court must have the
authority to decide that question in the first instance."

Rescue Army v. Municipal Court of Los Angeles, 171 P2d 8; 331 U.S. 549, 91
L. ed. 1666, 67 S. Ct. 1409.

"A departure by a court from those recognized and established requirements
of law, however close apparent adherence to mere form in method of
procedure, which has the effect of depriving one of a constitutional rlght, is
an excess ofjurisdiction."

Wuest v. Wuest, 127 P2d 934, 937.

"Where a court failed to observe safeguards, it amounts to denial of due
process of law, court is deprived -ofjuris."
Merritt v. Hunter, C.A. Kansas 170 F2d 739.

"the fact that the petitioner was released on a promise to appear before a
magistrate for an arraignment, that fact is circumstance to be considered in
determining whether in first instance there was a probable cause for the
arrest."

Monroe v.Papa, DC, Ill. 1963, 221 F Supp 685.

Vehicle/Traffic

"An action by Department of Motor Vehicles, whether directly or through a
court sitting administratively as the hearing officer, must be clearly defined in
the statute before it has subject matter jurisdiction, without such jurisdiction
of the licensee, all acts of the agency, by its employees, agents, hearing
officers, are null and void."

Doo|an v. Carr, 125 U.S. 618; City v Pearson, 181 Ca|. 640.

"Agency, or party sitting for the agency, (which would be the magistrate of a
municipal court) has no authority to enforce as to any licensee unless he is
acting for compensation Such -an act is highly penal in nature, and should
not be construed to include anything which is not embraced within its terms.
(Where) there is no charge within a complaint that the accused was
employed for compensation to do the act complained of, or that the act
constituted part of a contract."

Schomig v. Kaiser, 189 Ca| 596.

"When acting to enforce a statute and its subsequent amendments to
the present date, the judge of the municipal court is acting as an
administrative officer and not in a judicial capacity; courts in
administering or enforcing statutes do not act judicial|y, but merely
ministerial|y".

Thompson v. Smith, 154 S.E. 583.

"A judge ceases to sit as a judicial officer because the governing
principle of administrative law provides that courts are prohibited
from substituting their evidence, testimony, record, arguments, and
rationale for that of the agency. Additiona||y, courts are prohibited
from substituting their judgment for that of the agency. Courts in
administrative issues are prohibited from even listening to or hearing
arguments, presentation, or rational."

ASIS v. US, 568 F2d 284.

"Ministeria| officers are incompetent to receive grants of judicial
power from the |egislature, their acts in attempting to exercise such
powers are necessarily nullities." Burns v. Sup. Ct., SF, 140 Ca|. 1.

"The elementary doctrine that the constitutionality of a legislative act is open
to attack only by persons whose rights are affected thereby, applies to
statute relating to administrative agencies, the validity of which may not be
called into question in the absence of a showing of substantial harm, actual
or impending, to a legally protected

interest directly resulting from the enforcement of the statute."
Board of Trade v. Olson, 262 U.S. 1; 29 A.L.R. 2d 105.
A Few Cases on Jurisdiction

Lord ChiefJustice Cambden long ago held that a court's authority and
jurisdiction must be legislatively conferred by a statute:

"If it is law, it will be found in our books. If it is not be found there, it is not
law." Entick v. Carrington, 19 Howel|'s St. Tr., Col. 1029, 1065-1066 (1765).
"Once jurisdiction is challenged, the court cannot proceed when it clearly
appears that the court lacks jurisdiction, the court has no authority to reach
merits, but, rather, should dismiss the action._"

Me|o v. US, 505 F2d 1026.

"The law requires proof of jurisdiction to appear on the record of the
administrative agency and all administrative proceedings." Hagans v
Lavine 415 U.S. 533.

Read US v Lopez and Hagans v Levine both void because of lack of .
jurisdiction, ln Lopez the circuit court called it right, and in Hagans it had to
go to the Supreme court before it was called right, in both cases, void.

If you read the supreme court cases you will find that jurisdiction can be
challenged at any time and in the case of Lopez it was a jury trial which was
declared void for want ofjurisdiction. If it doesn‘t exist, in just plain can
justify conviction or judgment. Without which power (jurisdiction) the state
CANNOT be said to be "sovereign." At best, to proceed would be in "excess"
ofjurisdiction which is as well fatal to the State's/USA's cause.

See: _

Broom v. Douglas, 75 Ala 268, 57 So 860) the same being jurisdictional facts
FATAL to the government's cause (e.g. see In re FNB, 152 F 64).

"Once jurisdiction is challenged, the court cannot proceed when it clearly
appears that the court lacks jurisdiction, the court has no authority to reach
merits, but rather should dismiss the action." Melo v. U.S. 505 F 2d 1026

A judgment rendered by a court without personal jurisdiction over the
defendant is void. It is a nullity. [A judgment shown to. be void for lack of
personal service on the defendant is a nullity.] Sramek v. Sramek, 17 Kan.
App. 2d 573, 576-77, 840 P.Zd 553 (1992), rev. denied 252 Kan. 1093
(1993).

"A court cannot confer jurisdiction where none existed and cannot make a
void proceeding valid. It is clear and well established law that a void order
can be challenged in any court", OLD WAYNE MUT. L. ASSOC. v.
l\/chONOUGl-l, 204 U.S. 8, 27 S. Ct. 236 (1907).

"There is no discretion to ignore lack ofjurisdiction." Joyce v. U.S. 474 20
215.

"The burden shifts t~o the court to prove jurisdiction." Rosemond v. Lambert,
469 F 2d 416 `

"Court must prove on the record, all jurisdiction facts related to the
jurisdiction asserted." Latana v. Hopper, 102 F.2d 188; Chicago v. New York
37 F Supp. 150

"The law provides that once State and Federal Jurlsdiction has been
challenged, it must be proven." 100 S. Ct. 2502 (1980)

"Jurisdiction can be challenged at any time." Basso v. Utah Power & Light Co.
495 F 2d 906, 910.'

"Defense of lack ofjurisdiction over the subject matter may be raised at any
time, even on appeal." Hill Top Developers v. Holiday Pines Service Corp. 478
So. 2d. 368 (Fla 2nd DCA 1985)

"Court must prove on the record, all jurisdiction facts related to the
jurisdiction asserted." Lantana v. Hopper, 102 F.2d 188; Chicago v. l\lew
York, 37 F. Supp. 150.

"Once challenged, jurisdiction cannot be assumed, it must be proved to
exist." Stuck v. Medical Examiners 94 Ca 2d 751. 211 P2d 389.

"Jurisdiction, once challenged, cannot be assumed and must be decided."
Maine v Thlboutot 100 S. Ct. 250.

Let the Supreme Court sum it up for you.

Supreme Couit ofthe United States 1795, “lnasmuch as every government
is an aitificial person, an abstraction, and a creature of the mind

only, a government can interface only with other artificial persons. The
imaginary, having neither actuality nor substance, is foreclosed from
creating and attaining parity with the tangible The legal manifestation
oftliis is that no government, as well as any law, agency, aspect,

court, etc, can concern itself with anything other than corporate,

artificial persons and the contracts between them.” S.C.R. 1795, (3 U.S.
54; l L.Ed. 57; 3 Dall. 54),

l have no contract with this State or “the State of Texas” or any of it’s agencies

l\/ly right to a 7th amendment trial has been denied which is a constitutional violation that violates
Federal Law Title l8 USC 24l and 242 by agents ofthe Corporate City ofGRAND SALINE
TEXAS. Also violation ofthe 1866 Civil Rights act enforceable by the U.S. l\/larshalls.

l\/ly right to travel has been restrained by the admin Judge and two bar card attorney in collusion
with lason Burns who by terrorist threats of arresting me ever time l traveled into “His Town” lt
is evident they is using their commercial license to deprive me ofmy right to travel, extort funds
from me by his attempt to compel me do the impossible He told me that anytime l traveled into

“his town” without a State of Texas Drivers he would arrest me again. l reported this to thejudge
and she told me to go talk to the police chief. _

He is using his commercial office to deprive me of my private right to travel l cannot even travel
into Grand Saline to buy food and medicine without the fear of being kidnapped and held for
ransom.

On my the 2nd he did a unlawful arrest ofa unlawful warrant issued by the commercial prosecutor
and city administrativejudge without a Grand Jury indictment as mandated by art.5 Sec. 13 ofthe
Texas constitution and certified as mandated by art 5 Sec. l7 of the Texas Constitution.

A copy of one ofthe unlawful warrants is attached as you can see no where it give Burns any
authority to place me in anyjail

Justice delayed is Justice denied.

This 20‘h Day ofJuly 20l5 by me,

a aaa a § pa

sf

    

l\/lail location exact and certain: § "'§

l7l Private Road 5710 § `
Hold for; (Ralph-Kenneth) "-//
Grand Saline, the State of Texas near {75140} /"”~=,;_ "

Electronic l\/lail Fax to Dan Flynn Canton Texas office 903-567-0923

Copy to Court of Criminal Appeals Austin “the State of Texas” P.O. box 12308 Capitol Station
Austin, Texas 7871 l to be made part of Case WR-75,37l-02

 

  
 

[_U !_`)__` _[ U/l'|Vl" --

 

RACB Whi___`t§

" fro`TAL AMouN_*_i 1202 $285 30

T_HE STATE OF T-EXAS
:i~' VS
'E_VANS RALPH
. v 171 PR 571(_)-'-
GRAND SALINE, T_X 7514.0
4 ' 9039623818 ' '

  

1 , 1 ;-. ' DATE wARRANT ISSUED 02/11/2015
l von ARE 1212va coMMANDED To ARREST EvANs RA`LPH AND matspm_`r`st`v
1211114<1 mmrar:a) BEFoRE 1 112 cook 1 LocAtEo 1421211 122\sr FRANK sweet amerada 3 1f M
31111\4'2 v/tN_ zANt)r couNtY TEXAS sAIp DEFENp/wr 1145 BEFN Accosep 012 3 me llfl'@'l)al COUf`f
_ - sPEEDING 14 MP-H ovFR oN 11/08/14 WH:icH is AGAiNSr 1112 LAws or rExA_s AND/oi<
' AoAthr THE cmr oRDLNANcES 012 skip cirv ' ' \

 

 

. . H_3331N 3A1L NOT, BU1` OF THIS WR_IT MAKE DU3 RETURN SHOWB\lG HOW_ YOU
HAVEBXECUTED THE S_AME

WlTNl_ESS lva OFFlClAL SIGNATURE ON Wednesday, Fébruar)' 11,2015_.

“"1='i,,.-
_~/

     
 

\ v cipror camp sALiNE
"""c 128`BERANK,GRAND SALl_NE, '1`_)_(75140 1
903 962 3122 _

OFFICER S_ RETURN

’~"-‘1::::11\'.'--'

 
 
 
  
  
 

/wtsro HAND 1112:§» DAY or \Qr
M B_Y`~ A'RRB`STtNo 21122 wirmNNAMED
m § en -MQ=Q§}§_M_§ CoUNTY TEXA AND TAi